Case 2:20-cv-10311-MWF-AGR Document 8 Filed 01/27/21 Page 1 of 2 Page ID #:48

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-10311 MWF (AGRx)                                   Date: January 27, 2021
 Title       Steven Karibian v. Farm and Ranch Management Services, LLC, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       A review of the docket in this action reflects that the Complaint was filed on
 November 11, 2020. (Docket No. 1). Pursuant to Federal Rules of Civil
 Procedure, Rule 4(m), the time to serve the Complaint will expire on February 9,
 2021.

       The Court ORDERS Plaintiff to show cause why this action should not be
 dismissed for lack of prosecution. In response to this Order to Show Cause, the
 Court will accept the following no later than FEBRUARY 10, 2021.

          BY PLAINTIFF: PROOF OF SERVICE of Summons and Complaint on
           Defendant.

        Any request by Plaintiff for an extension of time beyond the time limit set
 forth in Fed. R. Civ. P. Rule 4(m) will only be granted upon a showing of good
 cause, including, but not limited to, the date service was tendered to a process
 server and the date service was first attempted by the process server. Failure to
 timely file a Proof of Service, or request an extension of time to do so, will result
 in the dismissal of this action on FEBRUARY 11, 2021.

                  AND/OR




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-10311-MWF-AGR Document 8 Filed 01/27/21 Page 2 of 2 Page ID #:49

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 20-10311 MWF (AGRx)                       Date: January 27, 2021
 Title       Steven Karibian v. Farm and Ranch Management Services, LLC, et al.

          BY DEFENDANTS: RESPONSE TO THE COMPLAINT (“Response”)
           by Defendants. The parties may also file an appropriate stipulation to
           extend the time within which Defendants must respond to the Complaint.

                  OR

          BY PLAINTIFF: APPLICATIONS FOR CLERK TO ENTER
           DEFAULT as to Defendants who has not timely responded to the
           Complaint.

       No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to
 respond to the Order to Show Cause by FEBRUARY 10, 2021 will result in the
 dismissal of this action.

         IT IS SO ORDERED.

                                                               Initials of Preparer: RS/sjm




 CV-90 (03/15)                      Civil Minutes – General                       Page 2 of 2
